Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending and examined on the merits.
	Applicant’s response (amendment adding new claim 27 and arguments) are acknowledged.  In conversations held with applicant’s representative since the last response, it was indicated that further amendments (namely to the pentapeptide VPGVG and arguments thereto) are planned to be filed, but by the close of the month applicant’s representative indicated that applicant had not finalized approval of such and it was not known when such would be.  Not knowing when such will be filed, the examiner was left with no other option but to act on the last response, in order to meet Office docket management requirements relevant to the ‘clock days’ on this case since last response.  The examiner looks forward to the forthcoming amendments and arguments thereto and working with applicant’s representative to advance prosecution on the present application.

Claim Rejections - 35 USC § 103 – Modified to Address New Claim 27
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-26 and new claim 27 remain/is rejected under 35 U.S.C. 103 as being unpatentable over Gagner et al. (Designing protein-based biomaterials for medical applications. Acta Biomaterialia. Volume 10, Issue 4, April 2014, Pages 1542-155.  https://doi.org/10.1016/j.actbio.2013.10.001) in view of Andrews et al. (U.S. Patent Application No. 2019001543) and Soederstroem et al. (U.S. Patent Publication No. 20140161802) and now further in view of Chaikoff et al. (U.S. Patent Publication No. 20040110439).
	Gagner teach protein-based biomaterials for medical use (title), including methods of treating myocardial infarction (MI; page 1547, left column section 4.1, 1st full paragraph, last line), where the focus from the outset (see page 1542, abstract and Introduction) is on uses of the specific biomaterial of elastin-like recombinamers (ELR; e.g. elastin-like polypeptides (ELP) as labeled in Gagner, which are made recombinantly), especially those comprising the pentapeptide VPGVG (page 1543, left column). [Note: The latter is the same preferred ELR instantly described though not claimed in para [0063], 2nd sentence:  “The most well-known members within the ELR family are based on the pentapeptide VPGVG (or its permutations), and a wide variety of polymers with the general formula (VPGXG), where X represents any natural amino acid except proline.”).   Gagner’s passage on page 1543, left and right column, under section 4.1 Targeting strategies, teach that PEG-PE conjugates accumulated in the injured myocardial infarction (MI) site, similar to results seen in tumor necrotic areas, based on what the art recognizes as the EPR effect:
“Biomaterials for drug delivery must enable the enhanced accumulation of therapeutics in targeted areas. This can be accomplished through a passive targeting system known as the ‘‘enhanced permeability and retention’’ (EPR) effect, in which drugs and particles are accumulated in the target site due simply to changes in physiology associated with the pathology.”
Gagner then by extension, teaches the use of ELP/ELR nanoparticles for treating tumors via the EPR effect; and by extension back to the previous paragraph, teach and/or suggest that ELP’s/ELR’s are equally open to the same employment for treating myocardial infarction where such will accumulate there just like PEG-PE based on the EPR effect.  
	However, “in this passage” Gagner does not teach that the ELP/ELR is comprised within a “hydrogel” as instantly claimed.  Notwithstanding, Gagner recites employment of the term hydrogel 13 times based on a KWIC search thereof, including the 1st recitation on page 1545 reciting ELPs/ELRs in hydrogels and/or nanoparticles, and the advantageous properties of these ELPs/ELRs.   From there, whether via nanoparticle or hydrogel, Gagner page 1551 section 6.1 teach and/or suggest the delivery of any desired therapeutic agents, such as peptides and proteins vie the carrier ELP/ELR comprising the peptide VPAPG.  Thus, Gagner it would have been prima facie obvious to employ (either nanoparticles and/or) hydrogels (via simple substitution) comprising ELP’s/ELR’s, either alone for treating myocardial infarction or as a carrier for other therapeutic agents for treating myocardial infarction.  This therapeutic benefit is based on Gagner’s overview of the EPR effect which generates the accumulation of therapeutic agents (ELP’s/ELR’s such as peptide VPAPG or the therapeutic cargo being carried) specifically at the site of injury resulting from the myocardial infarction.
Further in claim 1, Gagner teach the treatment of myocardial infarction with ELPs/ELRs, Gagner necessarily teaches “some” therapeutic amount thereof, which necessary would equally be “an amount sufficient to modulate the response of cardiac muscle damaged by the [myocardial] infarct” as applicant has neither claimed nor described that there is any cutoff of amount that is ‘not’ sufficient to treat myocardial infarction, and by extension ‘some’ modulation of the cardiac muscle damaged by the infarct.  (See MPEP 2144.05, overlap of amounts, where Gagner relies on a reference that administered “some” amount).
	Claims 15 and 16 are directed to the timing of administration being at least 3 days after MI or about 2 to 7 days after (where “about” is not defined and is thus given its broadest reasonably interpretation of even same day as or one day after MI), where PHOSITA would understand based on Gagner and the EPR effect discussed therein that any injury such as that by MI would benefit from immediate administration up to days later – until such injury is shown fully treated. 
Claims 19 and 20 are all standard sites and/or routines open for selection as to injection of therapeutic administration of treatment of MI’s (see MPEP 2144.03, Official Notice taken of standard art-recognized injection sites for MI, no reference needed).
	As for claim 17, whatever would work for a full MI as implied by Gagner, would equally be reasonably expected by PHOSITA to work for “partial” MI as instantly claimed.
	As for claim 18, treatment of MI would be reasonably expected by PHOSITA based on Gagner to lead to some degree of achieving any one or all claimed end results.
	As for claims 21-22, concentration of an agent for treatment is standard routine optimization (MPEP 2144.05 II.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).	
	As for claim 23, whether the hydrogel is administered chilled, at room temperature, or heated (or something in between) is all merely at the desire of the administrating physician or other health-care professional’s discretion based on what he’s found is best tolerated in his respective MI patients based on their history, condition, and other factors for consideration.
	As for claim 24, Gagner page 1545 left column teach crosslinking of hydrogels.
As for claim 25, Gagner page 1549, last sentence into page 1550 teach functionalizing an ELP/ELR via an azide linker to an active agent.  
As for claim 26, Gagner in view of Andrews and Soederstroem finds Andrews teaching that ELPs/ELRs are known has “half-life extending moieties” (para 51) and that glycans may be attached as part of the peptide comprising such (para 55) and Sodeerstroem extend that glycans themselves like ELPs/ELRs are “half-life extending moieties” (para 146) providing the motivation to attached glycans even to ELPs/ELRs to extend their half-life further if desired.
As for new claim 27, adding that the hydrogel is acellular, which the previous prior art combination did not expressly teach.  Chaikoff fills this gap by teaching not only hydrogels with acellular properties, but also use of the pentapeptide VPGVG – which by extension may be used in such hydrogels (e.g. for repairing damaged cardiac tissue after heart attck/myocardial infarction) – see e.g. abstract, para’s 46, 70.  Regarding para 70, Chaikoff teach that:  Collagen may be used in hydrogels . . . “As a biomaterial, collagen has been predominantly used after processing into a dry powder or slurry, a hydrogel after solution phase [crosslinking] . . .” and equally in “fiber networks constitute the principle structural elements of a variety of acellular bioprosthetic tissue substitutes, such as porcine heart valves and bovine artery heterografts, as well as other tissue derived matrices . . .”.  Thus, Chaikoff teach that collagen is routinely used in hydrogels, and by extension that such may be acellular (like tissue substitutes used in cardiac repair, e.g. after a heart attack/myocardial infarction).
Thus, claims 14-26 and new claim 27 remain/is found prima facie obvious over the combination of references relied upon.
Response to Amendment/Arguments
	Applicant’s amendment and arguments have been fully considered but are not found persuasive.  The prior art combination, now further in view of Chaikoff as to new claim 27 (and beyond . . .) address the new amendment and further discuss the use of hydrogels which may employ peptides such as the pentapeptide VPGVG (the direction that applicant’s next intended amendments are going to; see discussion at outset above of Office action).  Thus, the claimed invention remains/is prima facie obvious over the prior art combination applied.

Conclusion
Applicant's amendment (adding new claim 27) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654